Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
2.	Claims 1-11 are pending and examined herein are pending in this application.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al., US 2017/0267908.
7.	Regarding claim 1, Murakami discloses a target structure (Fig. 1; [0057]) comprising: a target (10) that generates neutrons by being irradiated with a charged particle beam; a cooling portion (40) that includes a front surface and a back surface facing to sides opposite to each other, the target being joined indirectly (via 30 and 25) to the front surface, a flow path for flowing of cooling liquid being formed in the cooling portion ([0058]), wherein when viewed in a thickness direction of the cooling portion from the front surface to the back surface, the flow path is positioned off a center portion of the target (see Fig. 1; the cooling jacket is an annular shape and the center of the target aligns with the center of the annulus).
8.	Regarding claim 2, Murakami further discloses a target structure wherein the flow path is formed so as to surround the center portion of the target when viewed in the thickness direction (see Fig. 1).
9.	Regarding claim 3, Murakami further discloses a target structure wherein when viewed in the thickness direction, the flow path is formed in line symmetry with respect to a reference straight line passing through the center portion (see Fig. 1).
10.	Regarding claim 4, Murakami further discloses a target structure wherein the flow path extends along the front surface (see Fig. 1 and [0058]).
11.	Regarding claim 5, Murakami further discloses a target structure wherein the target is a plate-shaped, and a back surface of the target is joined indirectly to the front surface of the cooling portion (see Fig. 1 and [0057]; 10 is joined indirectly to 40 via 30 and 25).
12.	Regarding claim 6, Murakami further discloses a target structure wherein the cooling portion is formed of copper, titanium, vanadium, aluminum, or an alloy of iron ([0023], [0054]; claim 12).
13.	Regarding claim 7, Murakami further discloses a target structure wherein the target is formed of beryllium ([0023], [0054], claim 12).
14.	Regarding claim 9, Murakami further discloses a target structure wherein the flow path includes: an inflow portion (41) into which cooling liquid flows from an outside of the cooling portion; a main flow path portion into which cooling liquid flows from the inflow portion and that extends along the front surface (40); and an outflow portion (41) that allows cooling liquid having flowed through the main flow path portion to flow to an outside of the cooling portion ([0058]), wherein the inflow portion, the main flow path portion, and the outflow portion constitute one set, and the flow path includes one set or a plurality of sets of the inflow portions, the main flow path portions, and the outflow portions (Fig. 1).
15.	Regarding claim 10, Murakami further discloses a target structure wherein when viewed in a direction opposite to the thickness direction, the back surface of the cooling portion includes an inner area (42) and a flow-path-overlapping area (40), the inner area overlaps with the center portion of the target, and the flow-path-overlapping area surrounds the inner area and overlaps with the flow path, and the inner area is depressed from the flow-path-overlapping area (see Fig. 1).

16.	Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cai, CN 207856090.
17.	Regarding claims 1 and 11, Cai discloses a target device (Fig. 1) comprising: 
a target structure (T, Fig. 2) comprising: 
a target (14) that generates neutrons by being irradiated with a charged particle beam; 
a cooling portion (12) that includes a front surface and a back surface facing to sides opposite to each other, the target being joined indirectly to the front surface (via 16 and 13), a flow path for flowing of cooling liquid being formed in the cooling portion, wherein when viewed in a thickness direction of the cooling portion from the front surface to the back surface, the flow path is positioned off a center portion of the target (see Figs. 5 and 6 and [0047]); the flow path is between the protrusions, including central protrusion 1213’ that is aligned with the center of the target); and 
	a shielding structure (20) that covers the target structure and shields the target structure from an outside, wherein the shielding structure includes 
a support portion (22) to which the target structure is attached, and a particle path (C in 111) and a neutron path (N in 25) are formed in the shielding structure, the particle path allows a charged particle beam from an outside to pass to the target in the thickness direction of the cooling portion, and the neutron path allows neutrons generated in the target to pass to an outside in the thickness direction.
18.	Regarding claim 2, Cai further discloses a target structure wherein the flow path is formed so as to surround the center portion of the target when viewed in the thickness direction (see Fig. 6; the flow path surrounds central protrusion 1213’, which is aligned with the center of the target).
19.	Regarding claim 3, Cai further discloses a target structure wherein when viewed in the thickness direction, the flow path is formed in line symmetry with respect to a reference straight line passing through the center portion (see Figs. 5 and 6).
20.	Regarding claim 4, Cai further discloses a target structure wherein the flow path extends along the front surface (see Fig. 5).
21.	Regarding claim 5, Cai further discloses a target structure wherein the target is a plate-shaped, and a back surface of the target is joined indirectly to the front surface of the cooling portion (see Fig. 2; indirectly via 16 and 13).
22.	Regarding claim 6, Cai further discloses a target structure wherein the cooling portion is formed of copper or aluminum ([0027]).
23.	Regarding claim 7, Cai further discloses a target structure wherein the target is formed of lithium or beryllium ([0027]).
24.	Regarding claim 8, Cai further discloses a target structure wherein the flow path includes: an inflow portion (Fig. 5 “IN’”) into which cooling liquid flows from an outside of the cooling portion; a main flow path portion (slots S’/P’ between walls W) into which cooling liquid flows from the inflow portion and that extends along the front surface; and an outflow portion (“OUT’”) that allows cooling liquid having flowed through the main flow path portion to flow to an outside of the cooling portion, wherein an inner surface of the inflow portion includes an area with which cooling liquid having flowed from an outside of the cooling portion collides in a direction intersecting with the front surface of the cooling portion (cooling fluid flows via “IN’” in a direction normal to the flat surfaces of 12).
25.	Regarding claim 9, Cai further discloses a target structure wherein the flow path includes: an inflow portion (Fig. 5 “IN’”) into which cooling liquid flows from an outside of the cooling portion; a main flow path portion (slots S’/P’ between walls W) into which cooling liquid flows from the inflow portion and that extends along the front surface; and an outflow portion(“OUT’”)  that allows cooling liquid having flowed through the main flow path portion to flow to an outside of the cooling portion, wherein the inflow portion, the main flow path portion, and the outflow portion constitute one set, and the flow path includes one set of the inflow portions, the main flow path portions, and the outflow portions (see Figs. 5 and 6).

Conclusion
	
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
27.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
29.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619